488 So.2d 825 (1986)
Sylvester McKINNIE, Petitioner,
v.
PROGRESSIVE AMERICAN INSURANCE CO., Respondent.
No. 66426.
Supreme Court of Florida.
May 29, 1986.
Marcia E. Levine of Fazio, Dawson and DiSalvo, Fort Lauderdale, for petitioner.
Joe N. Unger of the Law Offices of Joe N. Unger, P.A., and Kopplow & Flynn, P.A., Miami, for respondent.
EHRLICH, Justice.
We have for our review Progressive American Insurance Co. v. McKinnie, 460 So.2d 389 (Fla. 4th DCA 1984) in which the district court certified the following question of great public importance:
WHERE TWO TORTFEASORS ARE JOINTLY AND SEVERALLY LIABLE FOR DAMAGES CAUSED TO A THIRD PERSON IN AN AUTOMOBILE ACCIDENT, ALTHOUGH ONE TORTFEASOR IS UNINSURED, IF THE OTHER TORTFEASOR HAS LIABILITY INSURANCE WITH POLICY LIMITS EQUAL TO, OR GREAT THAN, THOSE CONTAINED IN UNINSURED MOTORIST COVERAGE POSSESSED BY THE INJURED THIRD PERSON, CAN THE INJURED THIRD PERSON RECOVER UNDER HIS OWN UNINSURED MOTORIST POLICY?
We have jurisdiction, article V, section 3(b)(4), Florida Constitution.
We have previously answered this question in the negative. Bayles v. State Farm Mutual Automobile Insurance Co., 483 So.2d 402 (Fla. 1985).
Accordingly, the decision of the district court is approved.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD and SHAW, JJ., concur.